Morrill, C. J.
Pettigrew brought suit against Dix, based on a note made by Dix and payable to one Hunsaker or order, at one day, alleging ownership of the note in himself as assignee of the payee, Hunsaker.
Defendant pleaded the general denial, and also, that before the note was transferred or assigned, he paid, satisfied and discharged the same in the hands of the payee, by giving the payee an order on one Theodore Dix, defendant’s stock-keeper, for certain mules, and that the payee received this order in full satisfaction of the note; that the mules always have been ready, and are now ready, for Hunsaker’s acceptance.
The answer was excepted to by plaintiff, as constituting no defense, and judgment was given for plaintiff. The payee of a note has a right to destroy it, to sell it, either for money or property, and to any purchaser, whether the maker or any one else. But after he has made a contract of sale or exchange, he is just as much bound thereby as by any other contract, fairly, honestly and legally made.
The answer alleges that the payee of the note, before he sold it to the plaintiff, had been paid and satisfied, and that he received a draft for certain property in full satisfaction of the note; that the property had been ready at the residence of the drawee of the draft.
The plaintiff admits the facts to be true, and in so doing he legally admits that when he received the note from the-payee .he knew it was paid, and that he had no greater rights than the payee of the note to recover the sum called for therein.
Because the court erred in sustaining the exception to the answer of defendant, the judgment is reversed.
Reversed.